It is a great honour for me to make this statement on behalf of the Government and the people of the Republic of Vanuatu. I join other speakers in congratulating His Excellency Mr. Miroslav Lajčák on his election to the presidency of the General Assembly at its seventy- second session. As an elected Vice-President of this organ, Vanuatu is pleased to work closely with you, Sir, as you guide us through this session. Please be assured that you have the full support of my delegation.
I would also like to commend His Excellency Mr. Peter Thomson for his vision, leadership and dedication during his tenure as President of the Assembly during the seventy-first session. Allow me also to express my profound gratitude to the Secretary- General, His Excellency Mr. António Guterres, for his notable leadership to this day.
On behalf of my people, the people of Vanuatu, I extend my heartfelt condolences to the victims of the earthquake in Mexico, to the victims of Hurricanes Maria and Irma, which devastated the Caribbean, and to the victims of Hurricane Harvey, which ravaged Texas.
My delegation welcomes the theme of the seventy- second session of the General Assembly, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”. This is a timely and necessary theme. It is timely because, when we look around, we see a world plunged in endless political conflicts and turmoil. We are witnessing an escalation of extremism and violence caused by racism, xenophobia, hostility and intolerance. The theme is also necessary because we must remember that the human being and a sustainable future are at the heart of the 2030 Agenda for Sustainable Development.
Today, 72 years after the creation of the United Nations, doubts continue to weigh on us. When will all nations, rich and poor, and people of all races, learn to live together in peace, embracing diversity and practicing tolerance? We must ask ourselves when conflicts and wars will become scourges of the past. At one time or another in the last 72 years, we have failed in our duty to be a United Nations endeavouring to achieve the economic and social advancement of all our peoples and to join forces to promote peace and security in the world.
The world continues to face economic and political challenges, and the world economy remains confined to a prolonged period of slow growth, with a global gross product estimated to grow by some 2.7 per cent in 2017. This is only an economic stabilization and does not respond to growth in world demand. The rise of terrorism, violent extremism, asymmetric wars and political instability in the world have reached an unprecedented level in 2017 and will continue to weigh on the economic prospects of many regions.
Vanuatu continues to be seriously concerned about the large movements of refugees and migrants, many of whom are fleeing violent conflict, disasters and poverty. In 2016, some 65 million people were forcibly displaced around the world. The rural exodus to the city and a relatively high rate of urbanization also present the same challenges at the national level.
Vanuatu notes with deep concern the irrefutable link between the global crisis and the failure to respect the principles of the responsibility to protect and the prevention of mass atrocity crimes in Syria, Iraq, Yemen and South Sudan, to cite only a few.
As a small island State exposed to the rising sea level that will overwhelm its islands and force its people to seek refuge, I would like to appeal to the international community to mobilize its efforts and to begin the debate on the establishment of an international legal framework that will truly solve the problem of climate-change refugees from small island States.
As a small island State in the Pacific, Vanuatu is a strong supporter of a rules-based international regime through which States act fairly and transparently with each other, and through which economic development could come to fruition and where peace and security in the world could be maintained. That is why Vanuatu has faith in the United Nations. The United Nations remains for Vanuatu the best hope and catalyst for regional and global peace and security. I would like to highlight the valuable and potential work that this body has done to lift millions out of poverty, promote and protect human rights, and bring about an international order seen in much of the world today. However, to remain relevant, there is a need for strategic reforms.
Being a permanent member of the Security Council is more a responsibility than a privilege. It is therefore incumbent on the Council to disregard the political interests of both sides and to seek compromise solutions. It is essential to ensure that the Security Council meets the objectives, principles and promises of the Charter of the United Nations. We support the reforms of the Security Council that reflect current geopolitical dynamics and provide for a more equitable regional representation as well as a continuous reform of the United Nations peacekeeping operations to better prevent and resolve complex conflicts in our contemporary world and to better protect civilians.
My Government welcomes the report of the Secretary-General on repositioning the United Nations development system to deliver on the 2030 Agenda. I am particularly encouraged by the fact that the report highlights the need to have more robust coordination and accountability procedures within the United Nations system and realign it to better respond to countries’ efforts to implement the transformative 2030 Agenda.
Earlier this year, we launched our national sustainable development plan to 2030, also known as the People’s Plan, which encompasses sustainable development goals. We know that the way ahead to implement this national road map will be tough, given structural weaknesses, extreme weather events, frequent earthquakes and external economic shocks. Vanuatu has ranked as one of the most disaster-prone countries for four years in a row. To make the path even more difficult, the General Assembly has planned to remove Vanuatu’s status as a least developed country (LDC) in December 2020. Unfortunately, the fact that we have developed and emerged from LDC status does not mean that we have eliminated our vulnerabilities and structural barriers.
My Government calls on the United Nations to ensure that the change in the status of a country like ours does not cause disruption or hamper our development. The measures in place to support the change in LDC status are simply insufficient given the challenges that these countries will face. The transition mechanisms after such a change must be further strengthened. Vanuatu calls on the United Nations to continue to recognize Vanuatu as an LDC, rather than completely eliminating the specific support for it as an LDC. We also call on development partners and aid agencies to consider gradually reducing LDC development assistance. There should be clear provisions for reducing trade benefits to LDCs, stipulated in bilateral agreements and by the World Trade Organization.
My Government is also concerned about threats to peace and security in the Asia-Pacific region. The provocative missile programme of the Democratic People’s Republic of Korea violates several Security Council resolutions and poses an unprecedented threat to security in the region and around the world. Vanuatu condemns in the strongest terms the most recent round of missile launches and joins with the international community in encouraging the Administration of the Democratic People’s Republic of Korea to end its nuclear and missile development programme. We also call on the United Nations to find common ground with the Republic and to engage in dialogue for a peaceful solution.
My Government reaffirms its commitment to the denuclearization of the Pacific and welcomes the Treaty adopted at the conference to negotiate a legally binding instrument banning nuclear weapons. Vanuatu reaffirms its commitment to complete nuclear disarmament.
The report on regionalism recently published by the Pacific Islands Forum secretariat provides a geopolitical assessment of the trends, threats and opportunities for regional development and political aspirations. It includes strategies that Forum members can use to build a stronger, more resilient and responsive Pacific region. We in the Pacific know how important it is to work in unison, because it is through unity that we are stronger and can achieve positive results. Similarly, the actions of the United Nations are more decisive when members are united.
Our understanding of the science of climate change has deepened over the past few years, and its devastating impact knows no borders. The terrible earthquake in Mexico, Hurricane Maria and Hurricane Irma in the Caribbean, Hurricane Harvey in Texas and tropical storm Pam, which devastated Vanuatu in 2015, are brutal warnings from Mother Nature that the climate is changing faster than our efforts to counter that change. Solving a problem that has taken centuries to manifest itself requires more reflection and effort on our part. By collectively reducing the rate at which we emit greenhouse gases, we can make a major difference. We can limit the average rise in temperature to less than 1.5°C, change the chemistry of the oceans, manage sea- level rise and prevent disasters for generations to come. We urge all States Members of the United Nations to persevere. We therefore urge the United States, as part of the one world we have, to reverse its decision and enforce the Paris Agreement on Climate Change.
My country is deeply concerned about climate change and the Paris Agreement, and we are committed to reversing the decline in the health of our oceans. The United Nations Ocean Conference, held here in New York in June, has shown that the quality of the oceans, which contribute to our livelihoods, has been seriously undermined and that urgent and immediate attention on our part is required, now more than ever before. We are from an island nation surrounded by a vast ocean and know how important it is. We are very concerned about the health of the ocean because it has an impact on humankind’s survival.
My Government is committed to implementing the resolutions of the Conference, including Sustainable Development Goal 14, by 2030, through partnerships and national efforts. We are committed to achieving our national goal of 100 per cent renewable energy by 2030, with the support of our development partners. We have launched our national oceans policy, but we will also ban the use of plastic bags by 2018 in order to reduce the amount of ocean debris and preserve its health. At the Pacific Islands Forum Leaders meeting in Apia, I called on the leaders and peoples of the Pacific island countries to join Vanuatu in this struggle and to be more responsible in preserving our blue Pacific Ocean in order to guarantee human survival.
My Government remains fully committed to achieving its national sustainable development plan. We have begun to meet the challenge of turning our goals into tangible action. My Government pledges to submit Vanuatu’s voluntary report in mid-2018. We hope to share our progress and our failures in meeting our sustainable development goals, while fully respecting the continuity of the partnership for the achievement of the Sustainable Development Goals.
Vanuatu is convinced that in order to end poverty, opportunities for all people, in particular women, must be made available. Greater access must be given to education, nutrition and health. My Government is committed to eliminating the barriers that disproportionately affect our vulnerable groups. We successfully launched our national policies on gender equality and the protection of children in November 2016. Both policies take into account violence and discrimination against women and girls, as well as the neglect, exploitation and abuse of and violence against children. We are also aware that a balanced and equitable distribution of the necessary resources and infrastructure in our provinces will help to develop the provinces and reduce poverty.
My Government is committed to ensuring a peaceful, just and inclusive society and to building responsive institutions capable of delivering quality services to our citizens. We work with our development partners to enhance the resilience and adaptability of our peoples to climate change and natural disasters. My Government is committed to structural reform to ensure political and economic stability, based on equitable and sustainable growth that would create jobs and increase our citizens’ incomes.
My Government sincerely thanks our traditional development partners for their contribution to the economic development of our country. We are ready to forge new partnerships to further stimulate our productive and infrastructure sectors.
My Government is concerned about the fact that the United Nations has lost much of its ability and willingness to implement Security Council resolution 1514 (1960), of 14 December 1960, which called for an swift and unconditional end to colonialism in all its forms and manifestations. Decolonization must return to the agenda of the United Nations, and all efforts must be free of the pressures of international politics. We all have a collective responsibility to guarantee the self- determination of peoples under the colonial yoke.
We firmly believe that territorial disputes should be resolved peacefully, while respecting cultural heritage and adhering to United Nations conventions and to the provisions of international law of the sea. In that regard, I should like to point out that there have been recent incursions into disputed areas of Vanuatu, which is not in keeping with United Nations principles or the provisions of international law of the sea.
For half a century, the international community has witnessed several instances of torture, murder, exploitation, sexual violence and arbitrary arrest that the people of West Papua have suffered at the hands of the Indonesians, and it has ignored their voices and calls for help. We urge the Human Rights Council to investigate those abuses. We also call on our leading partners around the world to support the legal right to self-determination of West Papua. We call on them, along with Indonesia, to end all forms of violence and find common ground with the citizens of West Papua in order to facilitate a process that will enable them to freely express their will.
I return to the principles of the Charter of the United Nations to reaffirm the belief in fundamental human rights, the dignity and worth of the human person and the equal rights of men and women, and of nations, great and small. I believe that we all have an obligation to work together to lift the economic, commercial and financial embargo imposed on the Republic of Cuba. Removing those restrictions will, inter alia, enable the Cuban people to enjoy their human rights.
New Caledonia is in the critical phase of deciding its future, as the 2018 referendum is quickly approaching. We thank all countries, in particular France, that have supported the process thus far. We urge the administering Power to ensure that the referendum is fair and transparent and that the wishes of the people are honoured. We also call on France to facilitate a fair and transparent process of self-determination for French Polynesia.
In conclusion, as we begin the seventy-second session of the General Assembly, let us work together with a specific goal in mind: to respond judiciously to the many challenges we face for the common good of humankind. May God bless the States Members of the United Nations.